Case 1:19-CV-00026-BLW Document 3

Brian K. Julian - ISB No. 2360

Bret A. Walther - ISB No. 4721

ANDERSON, JULIAN & HULL LLP

C. W. Moore Plaza

250 South Fifth Street, Suite 700

Post Office Box 7426

Boise, Idaho 83707-7426

Telephone: (208) 344-5800

Facsimile: (208) 344-5510

E-Mail: bjulian@ajhlaw.com
bwalther@ajhlaw.com

Attorneysfor Defena’ant

Filed 01/31/19 Page 1 of 8

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF lDAHO

JAMES L. DAYE
Plaintiff,
vs.
NAMPA SCHOOL DISTRICT NO. 131

Defendant.

 

 

Case No.: 1 :l9-cv-26

ANSWER AND DEMAND
FOR JURY TRIAL

COMES NOW the above-entitled Defendant, Nampa School District No. l3l, by and

through its attorneys of record, Anderson, Julian & Hull, LLP, and answers Plaintift` s Complaint

and Dernand for a Jury Trial (“Complaint”) as follows:

FIRST DEFENSE

The Complaint fails to state a claim against Defendant upon which relief can be granted

SECOND DEFENSE

Defendant denies each and every allegation of the Cornplaint not expressly and

specifically admitted herein.

ANSWER AND DEMAND FOR IURY TRIAL - l

Case 1:19-oV-00026-BLW Dooument 3 Filed 01/31/19 Page 2 of 8

I.

With respect to the allegations set forth in Paragraph l of the Complaint, only legal
conclusions are asserted therein to which a response is not required To the extent factual
allegations are asserted or implied that pertain to Defendant, all such allegations are denied

JURISDICTION AND VENUE
II.

With respect to the allegations set forth in Paragraph 2 of the Complaint, Defendant
admits only that jurisdiction is proper in this Court. With respect to the remaining allegations set
forth therein, only legal conclusions are asserted to which a response is not required To the
extent factual allegations are asserted or implied that pertain to Defendant, all such allegations
are denied

III.

With respect to the allegations set forth in Paragraph 3 of the Complaint, Defendant
admits only that venue is proper in this Court. With respect to the remaining allegations set forth
therein, only legal conclusions are asserted to which a response is not required To the extent
factual allegations are asserted or implied that pertain to Defendant, all such allegations are
denied

IV.

With respect to the allegations set forth in Paragraph 4 of the Complaint, only legal
conclusions are asserted therein to which a response is not required To the extent factual
allegations are asserted or implied that pertain to Defendant, all such allegations are denied

V.

With respect to the allegations set forth in Paragraph 5 of the Complaint, Defendant

ANSWER AND DEMAND FOR JURY TRIAL - 2

Case 1:19-oV-00026-BLW Dooument 3 Filed 01/31/19 Page 3 of 8

admits that on or about November 6, 2018, the EEOC issued its Right-to-Sue letter to Plaintiff,
and that the filing of the Complaint is within the ninety (90) day period set forth in the EEOC
“Notice of Suit Rights.” With respect to the remaining allegations, Defendant is without
sufficient knowledge or information to form a belief as to the truth of the allegations, and
therefore denies the same.
PARTIES
VI.

With respect to the allegations set forth in Paragraph 6 of the Complaint, Defendant
admits that Plaintiff was, at all times mentioned herein, a resident of the United States, and that
he served as the Girls Junior Varsity Head Basketball Coach for the Nampa School District
during the 2016-2017 school year. Defendant denies each and every remaining allegation,
whether asserted or implied, set forth therein.

VII.

With respect to the allegations set forth in Paragraph 7 of the Complaint, Defendant
admits the allegations contained therein.

STATEMENT OF THE FACTS
VIII.

With respect to the allegations set forth in Paragraph 8 of the Complaint, Defendant
admits Plaintiff was employed by the Nampa School District as the Girls Junior Varsity Head
Basketball Coach during the 2016-2017 school year. Defendant also admits that in May of 2017,
Plaintiff applied to be the Head Coach of the Nampa High School’s Boys Varsity Basketball
Team, and admits that Plaintiff was not provided a written contract. Defendant further admits

that Plaintiff worked with some of the players in June of 2017 in connection with the summer

ANSWER AND DEMAND FOR JURY TRIAL - 3

Case 1:19-oV-00026-BLW Dooument 3 Filed 01/31/19 Page 4 of 8

basketball tournaments. Defendant denies each and every remaining allegation set forth therein.
lX.

With respect to the allegations set forth in Paragraph 9 of the Complaint, Defendant
admits that as a result of misrepresentations made by Plaintiff on his application for employment,
administration’s pending offer, which had not yet been memorialized in a written contract, nor
approved by the Nampa School District Board of Trustees, was withdrawn Defendant admits
that, but for Plaintiff’s material misrepresentations on his application for employment, Plaintiff
was qualified to serve as the Varsity Boys Head Basketball Coach, and that he was a capable
basketball coach. Defendant denies each and every remaining allegation contained therein.

X.

With respect to the allegations set forth in Paragraphs 10, 11, 12, 13 and 14 of the

Complaint, Defendant denies the allegations contained therein.
PRAYER
XI.

With respect to Plaintiffs Prayer, Defendant denies that Plaintiff is entitled to any Such
relief.

THIRD DEFENSE

Plaintiff was guilty of intentional misconduct at the time of, and in connection with, the
matters and damages alleged, which misconduct on his part proximately caused and contributed
to the events alleged in the Complaint, as well as the alleged damages, if any.

FOURTH DEFENSE
Plaintiff has, and continues to have, the ability and opportunity to mitigate the damages

alleged with respect to the subject matter of this action, and has failed to mitigate said damages,

ANSWER AND DEMAND FOR .TURY TRIAL - 4

Case 1:19-oV-00026-BLW Dooument 3 Filed 01/31/19 Page 5 of 8

if any were in fact incurred
FIFTH DEFENSE
Defendant complied with and performed all terms and conditions of the contract Plaintiff
entered into with the District for the 2016-2017 school year, and the employment relationship
between the parties was carried out in full by Defendant in accordance with said agreement,
which expired by its terms following the 2016-2017 Girls Junior Varsity Basketball season.
SIXTH DEFENSE
At all times, Defendant’s conduct was performed in good faith, Without malice, with
probable cause and was fully justified and reasonable under the circumstances
SEVENTH DEFENSE
The allegations in Plaintiffs Complaint do not rise to the level of a deprivation of rights
protected by the United States Constitution or any other federal law, or any other legal provisions
referred to in the Complaint.
EIGHTH DEFENSE
At all times Defendant acted in a reasonable and prudent manner satisfying all duties, if
any, that they owed under the circumstances pursuant to the rules, regulations, statutes,
ordinances, customs, policies and usages of the state of Idaho, the United States of America,
and/or the Nampa School District.
NINTH DEFENSE
The acts or omissions alleged by Plaintiff did not arise as a result of, nor was there any
agreement, understanding, or policy, by Defendant which deprived Plaintiff of any civil right.
TENTH DEFENSE

The damages, if any, as alleged by Plaintiff were caused by the superseding, intervening

ANSWER AND DEMAND FOR .TURY TRIAL - 5

Case 1:19-oV-00026-BLW Dooument 3 Filed 01/31/19 Page 6 of 8

conduct of Plaintiff and/or other entities or individuals
ELEVENTH DEFENSE
Plaintiffs damages, if any, were proximately caused by the superseding, intervening
negligence, omissions or actions of third persons not in Defendant’s control, and that any
negligence or breach of duty by Defendant, if any, was not a proximate cause of Plaintift’s
alleged damages In asserting this defense, Defendant does not admit to any negligent or other

blameworthy conduct.
TWELFTH DEFENSE

Plaintiff has failed to allege actions by Defendant which constitute deprivation of
Plaintiff’s substantive and procedural due process rights protected by the Fifth and Fourteenth
Amendments of the United States Constitution.

THIRTEENTH DEFENSE

Defendant reserves the right to assert any additional affirmative defenses and matters in
avoidance that may be disclosed in the course of additional investigation and discovery,
including without limitation, comparative fault, statute of limitations, waiver/estoppel,
superseding/intervening cause, negligence of a third-party not in Defendant’s control, and setoff.

REOUEST FOR ATTORNEY FEES

To defend this action, Defendant has been required to retain the Services of Anderson,
Julian & Hull, LLP, and is entitled to recover its attorney fees and costs incurred herein pursuant
to 42 USC §1988, Rule 54 of the Federal Rules of Civil Procedure, and any other applicable
statute, rule, or regulation

DEMAND FOR JURY TRIAL

Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, and Local Rule 38.1 of

ANSWER AND DEMAND FOR .TURY TRIAL - 6

Case 1:19-oV-00026-BLW Dooument 3 Filed 01/31/19 Page 7 of 8

the District of Idaho Local Rules of Civil Procedure, Defendant hereby demands trial by jury as
to all issues so triable in this matter.

WHEREFORE, Defendant prays for Judgment as follows:

1. That the Complaint and Demand for Jury Trial be dismissed with prejudice and
that Plaintiff takes nothing thereby;

2. For Judgment against Plaintiff and in favor of Defendant, including an award of
costs and attorney fees incurred in the defense of this matter; and

3. For such other and further relief as this Court may deem just and proper under the
circumstances

DATED this _3_[_ day of January, 2019.

ANDERSON, JULIAN & HULL LLP

Brian K. Julian, Of the Firm
Bret A. Walther, Of the Firrn
Attorneys for Plaintiff

ANSWER AND DEMAND FOR JURY TRIAL - 7

Case 1:19-oV-00026-BLW Dooument 3 Filed 01/31/19 Page 8 of 8

CERTIFICATE OF MAILING

I HEREBY CERTIFY that on this § l day of January, 2019, I served a true and correct

copy of the foregoing ANSWER AND DEMAND FOR JURY TRIAL by delivering the same

to each

follows:

of the following attorneys of record, by the method indicated below, addressed as

Robert C. Huntley I:l U.S. Mail, postage prepaid
Mary R. Grant l:] Hand-Delivered

THE HUNTLEY LAw FIRM, PLLC l:l overnight Maii

950 w. Banneei< street suite 600 |:| Faesimiie

P.o. Bex 2188 |:| E-Maii

Beise, in 83701 >'A ECF

T: (208) 388-1230

F: (208) 388-0234

E: rhuntley@huntlevlaw.com
E: mgrant@huntlevlaw.com
Attorneys for Plainti]j‘”

&MA`

Brian K. Julian
Bret A. Walther

ANSWER AND DEMAND FOR JURY TRIAL ~ 8

